Title: To Benjamin Franklin from Alexander Gillon, 19 January 1779
From: Gillon, Alexander
To: Franklin, Benjamin


Worthy Sir
Brest the 19th. Jany. 1779
I crave your Pardon for the freedom I preuse in addressing the inclos’d to your Excellency, you will greatly favour me in communicating its contents to their Excellencies your Colleagues, particularly to Mr. Izard, if he is with you. I hope soon to have the satisfaction of assuring you in Person, with what Respect I am—Your Excellencies Most Obedt. hble Servt
A. Gillon
To His Excellency Benjamin Franklin Esqre Commissioner from the United States of America at the Court of Versailles
 
Endorsed: Capt. Gillon
